DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 18 and claims 2-17 and 19-20 dependent thereon, are indefinite in the recitation of “soybean variety ES1667486, ES1667773, or ES1668061”, given that a name does not clearly identify the claimed soybean cultivar and seed, and does not set forth the metes and bounds of the claimed invention. Since the name for “soybean variety ES1667486, ES1667773, or ES1668061” is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics which are associated with that denomination.  In addition, the name appears to be arbitrary and the specific characteristics associated therewith could be modified, as there is no written description of the soybean plant that encompasses all of its traits.  Amending the claims to recite the ATCC deposit number would overcome the rejection.
Deposit of Biological Material
	The Deposit Statement as filed in the specification of 1/21/2021 is deemed in accordance with 37 CFR §§ 1.801-1.809. Therefore, no 35 USC § 112, first paragraph rejection has been made even though it is apparent that seed of soybean variety ES1667486, ES1667773, or ES1668061 is essential to produce the claimed invention and that public availability of a deposit is necessary for an adequate written description and enablement for the claimed invention.
	A rejection under the appropriate sections of 35 USC 112 would have been made but for:
	(1) evidence that the material is both known and readily available; and
	(2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable
deposit of the specific biological material in compliance with the requirements under 37 CFR
1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable.
Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before or at the time of the payment of the issue fee. Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.
The deposit statement in the specification and all claims that refer to the instant seeds by name must be amended to include the deposit accession numbers, if they are not already present.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  
The statement of deposit in the specification shall contain:
	(1)  The accession number for the deposit(s);
	(2)  The date of the deposit(s);
	(3)  A description of the deposited biological material sufficient to specifically identify and to permit examination; and 
	(4)  The name and address of the depository.  (See 37 CFR 1.809(d)).
Applicant is reminded to update the specification and claims as necessary to include the required deposit information.

	All claims are rejected.


	The claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a soybean variety having all the characteristics of soybean variety ES1667486; wherein the nearest art is found in U.S. Patent 10,266,024 filed 8 May 2017, which teaches soybean cultivar 5PUBM35 that has the same morphological features as the instantly claimed ES1667486, that includes a white flower, a light brown pubescence, a brown pod wall color, a black hilum, and the same relative maturity; but does not possess the same pubescence, the same breeding history, and appears to have an earlier origin or a different breeding event.
In addition, the claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a soybean variety having all the characteristics of soybean variety ES1667773; wherein the nearest art is found in U.S. Patent 10,219,484 filed 30 August 2017, which teaches soybean cultivar 01064735 that has many of the same morphological features as the instantly claimed ES1667773, that includes a purple flower, a gray pubescence, a brown pod wall color, an imperfect black hilum, and the same relative maturity; but does not possess a brown pod, or the same breeding history, and appears to have an earlier origin or a different breeding event.
Further, the claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a soybean variety having all the characteristics of soybean variety ES1668061; wherein the nearest art is found in U.S. Patent 10,631,504 filed 24 August 2018, which teaches soybean cultivar 01072295 that has many of the same morphological features as the instantly claimed ES1668061, that includes a purple flower, a tawny pubescence, a tan pod wall color, a black hilum, and the same relative maturity; but does not possess the same breeding history, and appears to have an earlier origin or a different breeding event.

REQUEST FOR INFORMATION UNDER 37 CFR § 1.105
1.	Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.	This request is being made for the following reasons:
Applicant is claiming a seed and plant comprising at least one set of the chromosomes of soybean variety ES1667486, ES1667773, or ES1668061. However, the instant specification is silent about what starting materials and methods were used to produce soybean variety ES1667486, ES1667773, or ES1668061.  The requested information is required to make a meaningful and complete search of the prior art.
3.	In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
	(i) What were (are) the original parental soybean varieties used to soybean variety ES1667486, ES1667773, or ES1668061?  Please supply all of the designations/denominations used for the original parental cultivars of soybean variety ES1667486, ES1667773, or ES1668061.  Please supply information pertaining to the lineage of the original parental lines back to any publicly available varieties.
	(ii) What method and method steps were used to produce soybean variety ES1667486, ES1667773, or ES1668061?
	(iii) At or before the time of filing of the instant application or any provisional application to which benefit is claimed, had any of said parental soybean cultivars or progeny therefrom been disclosed or made publicly available?  
If so, under what designation/denomination and under what conditions were said parental soybean cultivars or progeny disclosed or made publicly available and from when to when?
	(iv)  At or before the time of filing of the instant application or any provisional application to which benefit is claimed, were any other soybean cultivars produced by said method using said original parental soybean cultivars, and if so, had said produced soybean lines been publicly available or sold? If so, under what designation/denomination and under what conditions were said other soybean cultivars disclosed or made publicly available and from when to when?
4.	If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant's disclosure.  Please indicate where the relevant information can be found.
6.	This requirement is subject to the provisions of 37 CFR §§ 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a). The time period for reply to this request coincides with the time period for reply to the enclosed office action.
7.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.


                                                                                                                                                                                                       


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL KALLIS/Primary Examiner, Art Unit 1663  

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663